Citation Nr: 0006683	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for a dental condition 
for the purpose of obtaining VA outpatient dental treatment.

3.  Entitlement to service connection for a disorder 
manifested by sterility.

4.  Entitlement to a higher rating for peripheral neuropathy 
of the right lower extremity, status post total body 
radiation and stem cell transplant for non-Hodgkin's lymphoma 
(NHL), initially assigned a 10 percent evaluation, 
effective from June 1996.

5.  Entitlement to a higher rating for peripheral neuropathy 
of the left lower extremity, status post total body radiation 
and stem cell transplant for NHL, initially assigned a 
10 percent evaluation, effective from June 1996.

6.  Entitlement to a higher rating for peripheral neuropathy 
of the right (major) upper extremity, status post total body 
radiation and stem cell transplant for NHL, initially 
assigned a 10 percent evaluation, effective from June 1996.

7.  Entitlement to a higher rating for peripheral neuropathy 
of the left (minor) upper extremity, status post total body 
radiation and stem cell transplant for NHL, initially 
assigned a 10 percent evaluation, effective from June 1996.

8.  Entitlement to a higher rating for low back and bilateral 
knee pain, initially assigned a 10 percent evaluation, 
effective from June 1996.

9.  Entitlement to a higher rating for a disorder manifested 
by impaired diffusion capacity, initially assigned a 
10 percent evaluation, effective from June 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1997 and later RO rating decisions that denied the 
veteran's claims for service connection for an eye condition, 
a dental condition, and sterility as not well grounded; and 
that granted service connection for the conditions shown on 
the first page of this decision, and assigned 10 percent 
evaluations for each of these conditions, effective from June 
1996.

The issues of service connection for an eye condition; 
service connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment; and entitlement to 
a higher rating for low back and bilateral knee pain, 
initially assigned a 10 percent evaluation, effective from 
June 1996, will be addressed in the remand section of this 
decision.



FINDINGS OF FACT


1.  The veteran has not submitted competent (medical) 
evidence showing the presence of a disorder manifested by 
sterility.

2.  The veteran has no more than mild incomplete paralysis of 
the sural nerves of the right and left upper extremities.

3.  He has moderate incomplete paralysis of the sciatic 
nerves of the right and left lower extremities; more severe 
neurological deficits of the nerves of the lower extremities 
are not found.

4.  The veteran's respiratory disability is manifested 
primarily by Forced Expiratory Volume in one second (FEV-1) 
of 91 percent predicted, a ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) of 91 percent predicted, and Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO) of 61 percent 
predicted.

5.  Other symptoms of a respiratory disorder, such as 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest or other manifestations that 
produce moderately severe ventilatory impairment are not 
found.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disorder 
manifested by sterility is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for ratings in excess of 10 percent, 
effective from September 1996, for peripheral neuropathy of 
the right and left upper extremities, status post total body 
radiation and stem cell transplant for NHL, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Code 8516 (1999).

3.  The criteria for higher ratings of 20 percent, effective 
from September 1996, for peripheral neuropathy of the right 
and left lower extremities, status post total body radiation 
and stem cell transplant for NHL, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8520 
(1999)

4.  The criteria for a rating in excess of 10 percent, 
effective prior to October 7, 1996, for a disorder manifested 
by impaired diffusion capacity are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Code 6600, 
effective prior to October 7, 1996.

5.  The criteria for a 30 percent evaluation, effective from 
October 7, 1996, for a disorder manifested by impaired 
diffusion capacity are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Code 6600, effective as of October 7, 
1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Disorder Manifested by Sterility

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a disorder manifested by 
sterility; that is, evidence which shows that this claim is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such a claim, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claim.  Murphy at 81.  "The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which already has been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  "In order for a claim to be 
well-grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A DD Form 214 shows the veteran had active service from 
December 1965 to December 1968, including one year of active 
duty in Vietnam.  His service medical records do not show the 
presence of NHL.

The post-service medical records do not show the presence of 
NHL until 1994, and these medical records reveal that this 
condition was in remission in 1995.  An August 1997 RO rating 
decision granted service connection for residuals of NHL 
based on presumed exposure to agent orange while in service.  
38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) (1999).  A 
December 1997 RO rating decision reclassified this disability 
to the various service-connected disabilities listed on the 
first page of this decision.

The service and post-service medical records do not show the 
presence of a disorder manifested by sterility.  Private 
medical reports dated in the 1990's are to the effect that 
the veteran has various medical conditions due to NHL or its 
treatment, and a report dated in April 1997 from Charles F. 
Romano, M.D., notes that the veteran complained of sterility 
due to radiation and chemotherapy for his NHL.  The objective 
medical evidence, however, does not confirm that he has a 
disorder manifested by sterility.  A claim is not well 
grounded where there is no medical evidence showing the 
presence of the disability it issue.  Caluza, 7 Vet. App. 
498.

While statements from the veteran are to the effect that he 
has a disorder manifested by sterility due to radiation and 
chemotherapy for NHL, this lay evidence is not sufficient to 
demonstrate the presence of the claimed disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The medical evidence 
shows that the veteran underwent various medical examinations 
in 1997 to determine the residuals of status post NHL, and 
the reports of these examinations and the other medical 
evidence of record do not demonstrate the presence of a 
disability manifested by sterility.

In this case, there is no competent (medical) evidence 
showing the presence of a disorder manifested by sterility, 
and the veteran's claim for service connection for such a 
disorder, either based on incurrence in service or secondary 
to a service-connected disability, is not plausible.  Hence, 
the claim is denied as not well grounded.


II.  Entitlement to Higher Ratings for Peripheral Neuropathy 
of the Right and Left Upper and Lower Extremities, Status 
Post Total Body Radiation and Stem Cell Transplant for NHL, 
Initially Assigned a 10 Percent Evaluation for Each 
Extremity, Effective from June 1996

VA and private medical reports show that the veteran was 
treated and evaluated for various disorders in the 1990's.  
The more salient medical reports with regard to the 
peripheral neuropathy of the right and left upper and lower 
extremities are discussed in the following paragraphs.

The veteran underwent a VA medical examination in September 
1996.  The diagnosis was NHL, status post cell bone marrow 
transplant, in remission.

In 1997, the veteran underwent various VA medical 
examinations to determine the nature and extent of the 
residuals of NHL or treatment therefor.  At a neurological 
examination in September 1997, he complained of numbness, 
tingling sensation, and weakness of the lower extremities.  
Strength was normal in the upper extremities and difficulty 
to assess in the lower extremities due to giveaway weakness 
secondary to back pain.  Deep tendon reflexes were 
hypoactive, but symmetrical with downgoing toes.  Sensory 
examination showed decreased pinprick in stocking 
distribution in the lower extremities.  Proprioception and 
vibration were slightly decreased distally in the lower 
extremities.  The impression was peripheral neuropathy.  

The veteran underwent a VA joint examination in October 1997.  
He complained of progressive loss of sensation, more so in 
the lower extremities, with difficulty feeling where his feet 
were.  He reported that as a result of the decreased 
sensation he had fallen a number of times.  Sensory 
examination of the lower extremities revealed diminished 
sensation in a stocking distribution, bilaterally.  He had 
poor discrimination of sharp/dull utilizing a safety pin in 
his feet and was fairly consistent in sharp/dull 
discrimination by the level of the mid calf.  This was 
relatively symmetric.  Proprioception appeared grossly intact 
at the toes and ankles, bilaterally.  He had extremely poor 
2-point discrimination in the lower extremities as well.  
Manual muscle testing in the lower extremities revealed 
break-away weakness that was somewhat inconsistent and 
ratcheting with overall strength at the knee extensors and 
flexors as well as ankle plantar flexors and dorsiflexors of 
approximately 4-.  He had at least 3+ hip flexor and hip 
extensor and could rise from a medium seat height without 
push off utilizing slight forward position.  Standing balance 
was fair static and poor dynamic.  He had a negative straight 
leg raise to 60 degrees, bilaterally.  The impression was 
apparent peripheral polyneuropathy affecting primarily 
sensory nerves at the present time.

The veteran underwent EMG (electromyograph) studies of the 
upper and lower extremities at a VA medical facility in 
November 1997.  Sural sensory distal latency was 
unobtainable, bilaterally.  Bilateral tibial motor distal 
latencies were prolonged, and amplitudes and conduction 
velocities throughout the leg were decreased.  The ulnar 
nerve sensory distal latencies of both upper extremities were 
prolonged.  The impression was electrodiagnostic evidence of 
peripheral polyneuropathy.

The veteran's claims for higher ratings for the peripheral 
neuropathy of the right and left upper and lower extremities 
are well grounded, meaning they are plausible.  The Board 
finds that all relevant evidence has been obtained with 
regard to the claims and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
it be viewed in relation to its whole recorded history, 38 
C.F.R. § 4.41, where entitlement to compensation already has 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The evidence indicates the veteran has polyneuropathy of the 
upper and lower extremities.  The sural nerve of the upper 
extremities is the affected nerve, and the sciatic and sural 
nerves of the lower extremities are the affected nerves.  
Therefore, the Board will evaluate the severity of the 
polyneuropathy of the upper extremities under diagnostic code 
8516 and the polyneuropathy of the lower extremities under 
diagnostic code 8520, rather than 8521, as the provisions of 
diagnostic code 8520 provide for higher ratings and separate 
evaluations for the impairment of the sciatic and sural 
nerves may not be assigned as they affect essentially similar 
functions.  38 C.F.R. § 4.14 (1999).


A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.


A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent rating requires severe incomplete paralysis.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Codes 8520, 8620, 8720.


The reports of the veteran's VA neurological and joint 
examinations in 1997 do not indicate the presence of any 
significant neurological deficits of the upper extremities, 
but VA EMG studies in November 1997 reveal that the ulnar 
nerve sensory distal latencies of both upper extremities were 
prolonged.  The overall evidence does not reveal more than 
mild incomplete paralysis of the ulnar nerves of the right 
and upper lower extremities.  Since the evidence does not 
show the presence of moderate incomplete paralysis or more 
severe deficits of the ulnar nerves of the right and upper 
lower extremities, ratings in excess of 10 percent for the 
peripheral neuropathy of the right and lower extremities are 
not warranted.  Nor does the evidence show manifestations of 
these disorders warranting higher ratings for these 
conditions for a specific period or a "staged rating" at 
any time since the effective date of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claims for 
higher ratings for peripheral neuropathy of the right and 
left upper extremities, status post total body radiation and 
stem cell transplant for NHL, initially assigned 10 percent 
evaluations, effective from June 1996, and the claims are 
denied.  Since the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The report of the September 1997 VA neurological examination 
of the veteran reveals decreased sensation to pinprick in a 
stocking distribution and slightly decreased proprioception 
and vibration in the lower extremities.  At the October 1997 
VA joint examination, he was again found to have diminished 
sensation in stocking distribution, and the November 1997 EMG 
studies revealed unobtainable sural sensory distal latency, 
bilaterally, and prolonged tibial motor distal latencies.  
The overall evidence indicates that the polyneuropathy of the 
lower extremities produce moderate incomplete paralysis of 
the sciatic nerves of each lower extremity, and that 
20 percent evaluations for these conditions would better 
reflect the veteran's disability picture.  38 C.F.R. § 4.7.  
The evidence does not show neurological deficits of the lower 
extremities that produce more than moderate incomplete 
paralysis.

After consideration of all the evidence, the Board finds that 
it supports granting higher ratings of 20 percent, for the 
peripheral neuropathy of the right and left lower 
extremities, effective from June 1996, and no more.  
Fenderson, 12 Vet. App. 119.



III.  Entitlement to a Higher Rating for a Disorder 
Manifested by Impaired Diffusion Capacity, Initially Assigned 
a 10 Percent Evaluation, Effective from June 1996

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to his claim for 
a higher rating for a disorder manifested by impaired 
diffusion capacity are discussed in the following paragraphs.

During a VA medical examination for various conditions in 
August 1997, the veteran complained of medical problems 
following radiation and chemotherapy for NHL that was then in 
complete remission.  He complained of progressive dyspnea on 
exertion and that he was unable to walk 100 yards without 
shortness of breath.  He complained of a chronic dry cough 
that sometimes came in paroxysms so severe that he had 
emesis.  He stated that he had a recurrent cold every 2 to 4 
weeks with a sore throat and sneezing as well as intermittent 
bronchitis.  He denied any sputum production or hemoptysis.  
He denied any fever, chills or night sweats.  He complained 
of chest pain with his bronchitic infections.  He denied 
headaches or TIA (transient ischemic attack) type symptoms.  
He denied paroxysmal nocturnal dyspnea, orthopnea, nocturia 
or edema.  On examination, his lungs were clear to 
auscultation, bilaterally, with good air movement.  He was 
noted to cough frequently when he took a deep breath.  He was 
recommended for pulmonary function testing.  In August 1997, 
he underwent pulmonary testing at a VA medical facility.  The 
report of these tests note questionable effort by the 
veteran.  An addendum dated in October 1997 to the report of 
the August 1997 VA examination notes that the pulmonary 
function studies demonstrated impaired diffusion capacity 
that was likely secondary to his radiation therapy.

In December 1997, the veteran underwent repeated pulmonary 
function studies at a VA medical facility.  The report of 
these studies show FEV-1 of 91 percent predicted, a ratio 
FEV-1/FVC of 91 percent predicted, and DLCO of 61 percent 
predicted.

The veteran's claim for a higher rating for a disorder 
manifested by impaired ventilatory defect is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the appellant is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).


A noncompensable evaluation is warranted for mild chronic 
bronchitis manifested by slight cough, no dyspnea, and few 
rales.  A 10 percent evaluation requires moderate chronic 
bronchitis manifested by considerable night or morning 
coughing, slight dyspnea on exercise, and scattered bilateral 
rales.  A 30 percent evaluation requires moderately severe 
chronic bronchitis manifested by persistent coughing at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  A 60 percent 
evaluation is warranted for severe chronic bronchitis 
manifested by a severe, productive cough; dyspnea on slight 
exertion; and pulmonary function tests indicative of severe 
ventilatory impairment.  A 100 percent rating is warranted 
where the symptoms are pronounced, with a copiously 
productive cough and dyspnea at rest, pulmonary function 
tests showing a severe degree of chronic airway obstruction, 
and symptoms of associated severe emphysema or cyanosis and 
findings of right-sided heart involvement.  38 C.F.R. § 4.97, 
Code 6600, effective prior to October 7, 1996.

The regulations for the evaluation of diseases of the 
respiratory system were revised, effective October 7, 1996.  
61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).


A 10 percent rating is warranted for bronchitis or COPD with 
FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 
80 percent predicted; or DLCO (SB) 66 to 80 percent 
predicted.  A 30 percent rating requires FEV-1 of 56 to 
70 percent; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 
to 80 percent predicted.  A 60 percent rating is warranted 
for bronchitis or COPD with FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 40 to 55 percent predicted; or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent of predicted value; or FEV-1/FVC 
less than 40 percent; or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo (echocardiogram) or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Code 6600 or 
6604, effective as of October 7, 1996.

The medical evidence confirms the veteran has impaired 
diffusion capacity-as demonstrated by the pulmonary function 
studies.  The VA report of the pulmonary function studies 
conducted in August 1997 indicate questionable effort by him 
and, consequently, will not be used to evaluate the severity 
of the disorder manifested by impaired diffusion capacity.  
However, the VA report of the pulmonary function studies 
subsequently conducted in December 1997 show a FEV-1 of 
91 percent predicted, a ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) of 91 percent predicted, and Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO) of 61 percent 
predicted.  These findings support the assignment of a 
30 percent rating for the veteran's respiratory disability 
under the criteria of diagnostic code 6600, effective as of 
October 7, 1996.

The medical evidence does not show other symptoms of a 
respiratory disorder, such as persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest or other 
manifestations that produce moderately severe ventilatory 
impairment in order to support the assignment of a 30 percent 
rating for the veteran's respiratory disability under the 
criteria of diagnostic code 6600, effective prior to October 
7, 1996.  The criteria of diagnostic code 6600, effective as 
of October 7, 1996, may not be used to support the assignment 
of a higher rating for the veteran's respiratory disorder 
prior to the date of the revised regulations in the absence 
of such authority in the regulations that is not found.  
Rhodan v. West, 12 Vet. App. 55 (1998).  Hence, the 
preponderance of the evidence is against the claim for a 
higher rating for the veteran's respiratory disorder prior to 
October 7, 1996.  Nor does the evidence show manifestations 
of the disorder warranting a higher rating for this condition 
for a specific period or a "staged rating" at any time 
since the effective date of the claim other than based on the 
change in the regulatory criteria noted above.  Fenderson, 12 
Vet. App. 119.


After consideration of all the evidence, the Board finds the 
preponderance of the evidence is against the claim for a 
higher rating for a disorder manifested by impaired diffusion 
capacity prior to October 7, 1996, and this portion of the 
claim is denied.  Since the preponderance of the evidence is 
against this portion of the claim, the benefit of the doubt 
doctrine is not for application with regard to it.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  The 
evidence, however, supports granting a 30 percent evaluation 
for this disorder, effective from October 7, 1996, and this 
portion of the claim is granted.



ORDER

The claim for service connection for a disorder manifested by 
sterility is denied as not well grounded.

Higher ratings for peripheral neuropathy of the right and 
left upper extremities, status post total body radiation and 
stem cell transplant for NHL, initially assigned 10 percent 
evaluations, effective from June 1996, are denied.

Higher ratings of 20 percent, effective from June 1996, for 
peripheral neuropathy of the right and left lower 
extremities, status post total body radiation and stem cell 
transplant for NHL, are granted, subject to the regulations 
applicable to the payment of monetary benefits.


A higher rating prior to October 7, 1996, for a disorder 
manifested by impaired diffusion capacity is denied, and this 
portion of the appeal is denied to this extent; a higher 
rating of 30 percent, effective as of October 7, 1996, for a 
disorder manifested by impaired diffusion capacity is 
granted, and this portion of the appeal is granted to this 
extent.


REMAND

With regard to the claim for service connection for an eye 
condition, the veteran underwent a VA eye examination in 
August 1997.  The report of this examination shows no eye 
disorders.  Since then, a report dated in September 1999 from 
Preston Lowe, doctor of optometry, notes that the veteran has 
cataracts of both eyes, and a report dated in September 1999 
from Teresa C. Gentile, M.D., indicates a direct correlation 
between cataracts and radiation therapy for NHL.  Under the 
circumstances, the duty to assist the veteran requires 
providing him with a special VA examination to ascertain the 
nature and extent of any eye disorder and to obtain an 
opinion as to the etiology of any eye disability found.  
Moore v. Derwinski, 1 Vet. App. 401 (1991).

The veteran requests service connection for a dental 
condition for the purpose of obtaining outpatient VA dental 
treatment.  In October 1997, he underwent a VA dental 
examination and the dentist who conducted this examination 
opined that the veteran's dental problems were not related to 
radiation therapy for NHL.  Since then, private dental 
reports of his treatment from 1988 to 1989 have been 
associated with the claims folder as well as contrary 
opinions from other dentists.  A report dated in September 
1998 from Stephen T. Sonis, D.M.D., indicates that it was 
quite possible that the veteran's chemotherapy and radiation 
treatment for NHL could have caused changes in salivary 
function and composition that increased his risk for dental 
caries and subsequent breakdown of his teeth that required 
extraction.  Another report dated in December 1998 from Troy 
E. Daniels, DDS, opines that it is certainly possible that 
the veteran sustained long-term or permanent qualitative and 
quantitative changes in his saliva from his NHL treatment 
that caused the increase in the dental caries observed by Dr. 
McLaughlin (reports with similar opinions from this dentist 
are of record).  Under the circumstances, the duty to assist 
the veteran requires providing him with a special VA dental 
examination to ascertain the nature and extent of any dental 
disorder and to obtain an opinion as to the etiology of any 
dental condition found.  Moore, 1 Vet. App. 401.

With regard to the claim for an increased evaluation for 
residuals of NHL manifested by low back pain and bilateral 
knee pain, the report of his VA neurological examination in 
September 1997 indicates that it was difficult to assess the 
motor strength in the lower extremities due to giveaway 
weakness secondary to back pain.  The report of the veteran's 
VA joint examination indicates the presence of low back pain 
and bilateral knee pain related to his NHL, but does not 
provide an opinion as to the current severity, including 
functional impairment, of the veteran's low back and 
bilateral knee conditions.  The report of the veteran's VA 
joint examination also indicates that the veteran may have a 
mid back disability (degenerative changes of the dorsal spine 
found on X-ray) as well as a lumbosacral area disability.  If 
he does, the impairment produced by each disability should be 
separately noted, as well as the ranges of motion of the low 
back that the examiner considers normal.  Therefore, the 
Board believes the veteran should undergo another VA joint 
examination to determine the severity of his low back and 
bilateral knee conditions-including the extent he may have 
additional functional impairment due to his pain and painful 
motion, limited or excess movement, weakness, premature 
fatigability, and incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA eye examination to determine the 
nature and extent of any eye disability, 
and to obtain an opinion as to the 
etiology of any eye condition found.  The 
examiner should give a fully reasoned 
opinion on the etiology of any eye 
condition found, including whether it is 
at least as likely as not that any eye 
condition is due to chemotherapy and 
radiation treatment for the veteran's 
NHL.  The examiner should support his or 
her opinion by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case, including 
the above-noted reports concerning the 
veteran's eye problems.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

2.   The veteran should be scheduled for 
a dental examination to determine the 
nature and extent of any dental problems, 
and to obtain an opinion as to the 
etiology of any dental problems found.  
The examiner should give a fully reasoned 
opinion on the etiology of any dental 
condition found, including whether it is 
at least as likely as not that any dental 
problem is due to chemotherapy and 
radiation treatment for the veteran's 
NHL.  The dentist should support his or 
her opinion by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case, including 
the above-noted dental reports.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the dentist and 
reviewed prior to the examination.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his low back and 
bilateral knee conditions.  All indicated 
studies, including X-rays of the dorsal 
and lumbosacral spine, should be 
performed and all clinical findings 
reported in detail, including ranges of 
motion with the ranges of motion 
considered normal by the examiner 
reported in parentheses.  The examiner 
should be asked to determine whether the 
veteran has painful motion and whether 
his joints show signs of weakness, 
premature/excess fatigability or 
incoordination; to the extent possible, 
these determinations should be expressed 
in terms of additional functional 
impairment attributable to these 
symptoms-due to, for example, 
an additional decrease in his range of 
motion such as when his symptoms flare 
up.  If the disabilities of the mid back 
and low back are found, the examiner 
should specifically note the impairment 
attributable to each condition, if any.  
The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the physician and 
reviewed prior to examination.

4.  The RO should review the reports of 
the examinations to ensure they are in 
compliance with the directives of this 
REMAND.  If not, immediate corrective 
action should be undertaken.  38 C.F.R. 
§ 4.2.

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claims for service connection for an eye 
condition, for service connection for a 
dental condition for the purpose of 
obtaining VA outpatient dental treatment, 
and for a higher rating for the low back 
and bilateral knee pain, initially 
assigned a 10 percent evaluation, 
effective from June 1996.  If the 
benefits requested by the veteran are not 
granted to his satisfaction, then he and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond 
before the appeal is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 


